Sneed, J.
(concurring in part and dissenting in part). The articles published were reports of a judicial proceeding within the meaning of section 337 of the Civil Practice Act (Campbell v. New York Evening Post, 245 N. Y. 320, 327; Bresslin v. Sun Print. & Pub. Assn., 177 App. Div. 92, 94; Lewis v. Chemical Foundation, 262 N. Y. 489). Buie 278 of the Buies of Civil Practice was not intended to and does not abridge the absolute privilege provided in that section. (Moot v. Moot, 214 N. Y. 204; Gormerly v. McGlynn, 84 N. Y. 284, 286; Broome Co. Farmers’ Fire Relief Assn. v. New York State Elec. & Gas Gorp., 239 App. Div. 304, 306, affd. 264 N. Y. 614.) The articles published were fair and true reports of the judicial proceeding. (Schachter v. News Syndicate Co., 270 App. Div. 378, 380; George v. Time, Inc., 259 App. Div. 324, 328, affd. 287 N. Y. 742; Fleckenstein v. Friedman, 266 N. Y. 19, 23; Briarcliff Lodge Hotel v. Citizen-Sentinel Publishers, 260 N. Y. 106, 118; Mack, Miller Candle Co. v. MacMillan Co., 239 App. Div. 738, 739, affd. 266 N, Y. 489.)
Cabswell, Acting P. J., concurs with Johnston, J. with memorandum; MaoCbate, J., concurs with Johnston, J., and Cabswell, Acting P. J.; Sneed, J., concurs for affirmance of the order denying plaintiff’s motion, but dissents and votes to reverse the order denying defendant’s motion, and to grant the motion, with memorandum, in which Wenzel, J., concurs.
Orders denying respective motions of plaintiff and defendant, pursuant to section 476 of the Civil Practice Act and rule 112 of the Buies of Civil Practice, for judgment on the pleadings, affirmed, without costs. [See 277 App. Div. 797.]